Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This Application has been afforded special status for Prioritized Examination (Track I ) on October 23, 2019. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
This action is in response to the papers filed on January 28, 2021. Claims 1, 9, 16-18, 22-30, 33, 35 and  36 are currently pending. Claims 1, 35 and 36 have been amended by Applicants’ amendment filed on 1/28/2021. No claims were canceled or newly added. 
Applicants’ election without traverse in the response filed on 3/23/2020 of Group I, e.g., claims 1-21 (claims 2-8, 10-15 and 21 now canceled) directed to a recombinant NK-92 cell expressing a PD-L1 CAR and a Fc receptor was previously akwnoleged. 
Claims 22-30 were previously withdrawn from further consideration, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. The requirement for restriction between Groups I-II was previously made FINAL.
Therefore, claims 1, 9-10, 16-18, 33 and 35-36 are currently under examination to which the following grounds of rejection are applicable.
Priority
This application claims priority  under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to us-provisional-applications 62/753, 740 filed October 31, 2018. Thus, the earliest possible priority for the instant application is October 31, 2018. Thus, the earliest possible priority for the instant application is October 31, 2018.

Withdrawn  Rejections in response to Applicants’ arguments or amendments
Double Patenting
In view of applicants’ amendment of claim 36 to recite “a PD-LI CAR having at least 90% sequence identity to amino acids 1-272 of SEQ ID NO: 12”, the rejection of claim 36 on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of US Patent 10, 765,701 has been withdrawn.
Claim 1 of  US Patent ‘701 is directed to a recombinant isolated natural killer (NK)-92 cell expressing an anti-cluster of differentiation 19 (CD19) chimeric antigen receptor (CAR) and a fragment crystallizable (Fc) receptor, wherein the anti-CD19 CAR has the amino acid sequence of SEQ ID NO:12, wherein the NK-92 cell has an accession number selected from the group consisting of CRL-2407, PTA 6670, CRL-2408, CRL-2409, PTA-6967, PTA-8837 and PTA-8836.
Claim 36 of the instant invention requires a NK-92 cell having ATCC deposit no. CRL-2407 comprising a PD-LI CAR having at least 90% sequence identity to amino acids 1-272 of SEQ ID NO: 12. The amino acid sequence 1-272 does not exhibit at least 90 % sequence homology with the an anti-CD19 CAR having the amino acid of SEQ ID NO:12.
In view of the withdrawn rejection, applicant’s arguments are rendered moot. 

Maintained objections/ Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 112
Claims 1, 9-10, 16-18 and  35-36 remain rejected 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and This rejection has been modified as necessitated by amendment of the claims in the response filed 1/28/2021.
Claim 1 in indefinite because it is unclear the structure of the claimed natural killer (NK)-92 cell having American Type Culture Collection (ATCC) deposit number CRL-2407 that  are transfected to express a protein encoded by a nucleic acid having SEQ ID NO: 11. The nucleic acid of SEQ ID NO: 11 is an artificial tricistronic construct encoding PD-L1 CAR, CD16, and erIL-2. The Specification states at paragraph [0119], “the modified NK-92® cells comprises a tricistronic construct which expresses a CAR, a high affinity CD16, and an erIL-2 from a single mRNA. In some embodiments, the tricistronic construct comprises the sequence as set forth in SEQ ID NO: 11” The quadricistronic plasmids (FIG. 31) were electroporated into NK-92® cells to create modified NK-92® cells (at  ¶ [0303]).  Since SEQ ID NO:11 inherently encodes PD-L1 CAR, CD16, and  erIL-2, where nucleotides (1552)..(2358) encode for anti PD-L1 scFv sequence, nucleotides (2367)..(2559) encoded for the CD8 hinge, nucleotides (2560)..(2635) encode for the CD28 transmembrane domain, nucleotides (2636)..(2766) encoded for the  FceRIg signaling domain, nucleotides (2767)..(2832) a P2A, nucleotides (2833)..(3597) encode the CD16 sequence and nucleotides (4199)..(4681) encode for the ERIL-2 sequence, (e.g., --- 5’- anti PD-L1 scFv sequence-- CD8 hinge-- CD28 transmembrane domain-- FceRIg signaling domain-- P2A sequence--CD16 sequence-- ERIL-2 sequence- 3’---), it is unclear whether CD8 hinge-- CD28 transmembrane domain-- FceRIg signaling domain-- P2A sequence are also effected in NK-92® cells having deposit number CRL-2407.  In other words, the structural cooperative relationships of the CD8 hinge-- CD28 transmembrane domain-- FceRIg signaling domain-- P2A sequence resulting in functional NK-92® cells with deposit number CRL-2407 having the nucleotide of SEQ ID NO:11 for the cCAR are important in the regulation of the  in NK-92® cells having deposit number CRL-2407? Is there a distinction between NK-92® cells having deposit number CRL-2407 comprising the SEQ ID NO:11 were expression of the hinge, transmembrane domain and signaling domain is not effected? As such the metes and bounds of the claim are indefinite.
	Claim 35 is indefinite in the recitation of “further comprising a nucleic acid having nucleotides 1552-4681 of SEQ ID NO: 11, that encodes for a PD-LI CAR, an IL-2, and a Fc receptor” for several reasons. First, the recitation of the word “further” indicates that the claimed nucleic acid having nucleotides 1552-4681 of SEQ ID NO: 11 are in addition to other nucleic acid comprised in the NK-92® cells having deposit number CRL-2407; second, nucleotides 1552-4681 of SEQ ID NO: 11 encodes in the 5' to 3'direction for: --- 5’- anti PD-L1 scFv sequence-- CD8 hinge-- CD28 transmembrane domain-- FceRIg signaling domain-- P2A sequence--CD16 sequence-- ERIL-2 sequence- 3’--- and not merely a  PD-LI CAR lacking hinge, transmembrane domain and signaling domain which structural components are important in the regulation of the CAR structures for assembly/function; and third, nucleotides (4199)..(4681) of SEQ ID NO:11 encodes the ERIL-2 sequence and not IL-2. That is, the polynucleotide ERIL-2 encodes the IL-2 targeted to the ER. See Figure 2 illustrating the components of a tricistronic plasmid comprising a PD-L1 CAR coding sequence, a P2A sequence, a CD16 coding sequence, and an erIL-2 coding sequence.  As such the metes and bounds of the claim are indefinite.

    PNG
    media_image1.png
    141
    707
    media_image1.png
    Greyscale


	Claim 35 is indefinite in the recitation “further comprising a PD-LI CAR having at least 90% sequence identity to amino acids 1-272 of SEQ ID NO: 12” because the recitation of the word “further” indicates that the claimed acid amino acids 1-272 of SEQ ID NO: 12 are in addition to other amino acids comprised in the NK-92® cells having deposit number CRL-2407. 
	Claim 35 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the hinge-- transmembrane domain-- signaling domain-- P2A sequence resulting in functional NK-92® cells with deposit number CRL-2407 able to express the anti- PD-L1 scFv sequence on the surface of the NK-92® cells to target and kill PD-L1 expressing cells. The examiner suggest amending the claim to the plasmid expression vector used to generate the genetically modified NK-92® cells with deposit number CRL-2407 and all the structural components of transgene comprising the nucleotides 1552-4681 of SEQ ID NO: 11 able to assemble and express the anti- PD-L1 scFv on the surface of the genetically modified NK-92® cells with deposit number CRL-2407.
	Claim 36 is indefinite in the recitation of “a Fc receptor having at least 90% identity to amino acids 365-405 of SEQ ID NO: 12” as amino acids 365-405 encode the FceRIg signaling domain and not a Fc receptor. See Score search results for the amino acid of SEQ ID NO:12.


    PNG
    media_image2.png
    693
    883
    media_image2.png
    Greyscale


	Moreover, claim 36 is indefinite because it is unclear the structural cooperative relationships of the claimed elements. As the prior art teaches that CARs may contain various fragments such as signal peptide, antigen binding domain, hinge, transmembrane domain, stimulatory domain, signaling domain, it is not clear what the claimed amino acid sequences are in relation to so as to result in functional genetically modified NK-92® cells with deposit number CRL-2407 with the contemplated function of expressing the anti- PD-L1 scFv sequence on the surface of the NK-92® cells to target and kill PD-L1 cancer expressing cells. As such the metes and of the claimed amino acids remain indefinite.

Response to Applicants’ Arguments as they apply to rejection of claims 1, 9-10, 16-18 and  35-36 under 35 USC § 112, second paragraph
	At page 5 of the remarks filed on 1/28/2021, Applicants essentially argue that: 1) “applicant has amended the claim language [of claim 35] that the NK-92 cell comprises a nucleic acid having nucleotides 1552-4681 of SEQ ID NO: 11 which encodes for a PD-LI CAR, an IL-2, and a Fc receptor respectively”, and 2) “claim 36 has been amended to clearly recite "PD-LI CAR having at least 90% sequence identity to amino acids 1-272 of SEQ ID NO: 12" and "a Fe receptor having at least 90% identity to amino acids 365-405 of SEQ ID NO: 12." Applicants’ arguments have been respectfully considered but have not been found persuasive.
Regarding 1) and 2), claims 35 remains rejected for the reasons set forth in the paragraph above.
Conclusion
Claims 1, 9-10, 16-18 and 35-36 are rejected
Claim 33 is allowable.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/            Primary Examiner, Art Unit 1633